El Juez Asociado Se. Aldbet,
emitió la opinión del tribunal.
El apelante Ulises Vázquez no ha comparecido en este Tribunal Supremo por escrito ni oralmente el día de la vista para alegar los errores que atribuye a la sentencia contra la cual recurre. Tampoco en la transcripción de los autos existe pliego de excepciones ni de exposición del caso pero al examinar la denuncia y la sentencia observamos que ésta le impone como pena el pago de una multa de cien dólares o un día de cárcel por cada dólar que dejare de pagar, siendo así que el hecho de haber comprado por veinte y tres dólares cierta cantidad de café, sabiendo que había sido hurtado, por el cual fué denunciado, está castigado en el artículo 438 del Código Penal con presidio cuando la cuantía de la cosa hurtada excede de cincuenta dólares, con cárcel cuando es inferior y no con multa.
Aún cuando hay diversidad de criterio en las resoluciones de los tribunales sobre si el hecho de imponer una pena no autorizada por la ley hace nula o no .la sentencia, nosotros opinamos con aquéllos que sostienen que no es nula, toda *301vez que no habiendo motivo para afirmar que fué errónea la declaración de culpabilidad no debemos revocar la sentencia ni ordenar un nuevo juicio; ni debemos devolver el caso a la corte inferior para que fije la pena correspondiente de acuerdo con la ley, pues el artículo 346 del Código de Enjui-ciamiento Criminal nos faculta para modificar la sentencia apelada, que es lo que debemos hacer en este caso a fin de que la pena esté de acuerdo con la ley, y la fijaremos en tres meses de cárcel.
La sentencia apelada debe ser confirmada aunque modi-ficándola en cuanto a la pena.

Confirmada la sentencia pero modificada im-poniendo tres meses de cárcel al acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.